                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


TERESA LYNNE STAFFORD and                   *
DONALD STAFFORD,                            *
                                            *


       Plaintiffs,                          *
                                            *


               V.                           *                    CV 118-149
                                            *


JACOB TEDDER; PROGRESSIVE                   *
MOUNTAIN INSURANCE COMPANY;                 *
and USAA CASUALTY INSURANCE                 *
COMPANY,                                    *
                                            *


       Defendants.                          *




                                     ORDER




       Before the Court is the Parties' stipulation of dismissal as

to    all     parties   and   claims       pursuant     to    Federal   Rule   of    Civil

Procedure 41(a)(1)(A)(ii).                (Doc. 36.)         The Parties stipulate as

follows:



     1. The    cross-claim      filed     by    USAA    Casualty    Insurance    Company

        C'USAA")      against      Jacob       Tedder    (''Tedder"),    is    DISMISSED

       WITHOUT PREJUDICE.


     2. The    cross-claim        filed    by    Progressive       Mountain    Insurance

       Company ("Progressive") against Tedder is DISMISSED WITHOUT

       PREJUDICE.


     3. Teresa      Lynne   and    Donald       Stafford's     ("Plaintiffs")       claims

       against USAA are DISMISSED WITH PREJUDICE.
  4. Plaintiffs'   claims against     Progressive    are DISMISSED WITH

    PREJUDICE.


  5. Plaintiffs'   claims   against   Tedder   are    DISMISSED   WITHOUT

    PREJUDICE.



Each party shall bear its own fees and costs.


    ORDER ENTERED at Augusta, Georgia this              day of January,

2020.




                                               5AL HAEL, CHIEF JUDGE
                                        UNIT^ STATES DISTRICT COURT
                                           'HERN    DISTRICT OF GEORGIA
